                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

ALEXANDRIA H. QUINN,                         )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )   Civil Action No. 3:14-cv-1033-ALB
                                             )
CITY OF TUSKEGEE, ALABAMA;                   )
former OFFICER LEVY KELLY,                   )
                                             )
       Defendants.                           )

              PLAINTIFF’S OBJECTIONS TO MOTIONS IN LIMINE
               AND RESPONSE TO OBJECTION TO PLAINTIFF’S
                     SECOND AMENDED WITNESS LIST

       Comes Now Plaintiff Alexandria H. Quinn, by and through her counsel of record,

Algert S. Agricola, Jr. and Barbara H. Agricola of Agricola Law, LLC, and, files her

Objection to the Motions in Limine and Response to the Objection to Plaintiff’s Second

Amended Witness List [Doc. 127 & 131] filed by Defendant the City of Tuskegee (“the

City”) as follows:

       1.     The City seeks to exclude from evidence any testimony from Khrystal

Hutcherson, Ashley Hill, or Shalaina Hill as cumulative, not relevant, and not based on

personal knowledge. Doc. 127, at 1-2. Plaintiff filed the affidavit of Khrystal Hutcherson

[Doc. 94-3] in support of her motion for summary judgment as to Defendant Kelly. In her

affidavit, Ms. Hutcherson, who was Plaintiff’s best friend, described how Defendant Kelly

frequently called her after Plaintiff and Defendant Kelly had broken off their relationship

because Plaintiff had blocked Defendant Kelly’s telephone number on her cell phone. Ms.
Hutcherson described how Defendant Kelly’s expressed his frustration with Plaintiff over

not being able to speak with her. Defendant Kelly called Ms. Hutcherson trying to speak

with Plaintiff almost every other day during the approximately two years between Plaintiff’s

break-up with Kelly and the mace incident in October 2012. Ms. Hutcherson’s testimony is

relevant to establishing the connection between Plaintiff’s break-up with Defendant Kelly

and the mace incident in which Defendant Kelly used excessive force during his arrest of

Plaintiff.

       Further, Ms. Hutcherson was with Plaintiff immediately after she returned from the

police station on the day Defendant Kelly maced her. Her affidavit describes Plaintiff’s state

of mind after the incident and the fear Plaintiff expressed of Defendant Kelly then and

continues to feel today. Ms. Hutcherson was also with Plaintiff in the car on several

occasions when they were met by Defendant Kelly in his patrol car and when he recognized

Plaintiff, he would turn around and follow them. On one of these occasions, Defendant Kelly

turned around, pursued them with his blue lights on, and stopped the car Plaintiff was

driving. When Defendant Kelly came to the driver side of the car and saw that there were

four people in the car with Plaintiff, he turned around, got back into his police car, and drove

off.

       Finally, after Defendant Kelly’s arrest in December 2014, on charges that he had

illegal sexual relations with under aged females in Tuskegee, Ms. Hutcherson provided

investigators with the State Bureau of Investigation information based on her knowledge of


                                               2
the relationship between Defendant Kelly and Plaintiff. Ms. Hutcherson’s testimony is

relevant, not cumulative, and based on her first hand knowledge of events.

          There is no basis for the City’s effort to exclude the testimony of Ashley Hill and

Shalaina Hill. The City did not bother to take their depositions. The City’s motion

speculates as to the subject of their testimony because the City does not know what testimony

these witnesses will give. This Court condemned a motion in limine filed on this basis in its

pretrial conference call with the parties as an unauthorized effort to discover the purpose of

the testimony to which the motion is directed. Plaintiff’s response is to assure the Court that

if she calls Ashley Hill or Shalaina Hill to testify, their testimony will be based on their

personal knowledge, will be relevant, and will not be cumulative.

          2.    The City seeks to exclude the testimony of D.M., who is the alleged minor,

female victim in the Butler County criminal indictment returned against Defendant Levy

Kelly in 2014. Again, the City did not bother to take the deposition of D.M., so it speculates

as to the subject of her testimony and seeks to discover the same by way of its motion in

limine.

          Plaintiff asserts that the testimony of D.M. is admissible in evidence against

Defendant Kelly under Fed.R.Evid. 404(b)(2), not to prove Defendant Kelly’s character in

order to show that he acted in accordance with that character, but rather to prove motive (an

unnatural desire for sex with minor females), opportunity (use of his status as a police

officer), intent (sexual gratification), preparation (he prepared to take D.M. out of town), plan


                                               3
(he planned to give her a tattoo as a birthday present to be done in Greenville), knowledge

(he knew his victims were underage), identity (his “signature” was sex with underage

females), absence of mistake, or lack of accident. This evidence is admissible against the

City because Michael Clements testified that it was common knowledge among the officers

of the Tuskegee police force that Defendant Kelly was having sex with young girls. [Doc.

98-2, ¶ 5].

       As for the City’s claim that Plaintiff’s relationship ended before the incident with

D.M. occurred, D.M. states in her recorded interview contained in the ALEA investigative

file produced to the parties pursuant to subpoena that during the drive from Tuskegee to

Greenville to get the tattoo in the fall of 2010, Defendant Kelly received several calls from

Plaintiff. The incident in which D.M. is alleged to have been raped by Defendant Kelly

occurred in the fall of 2010. Plaintiff’s first amended complaint states that in 2020 while she

was seventeen years old (thus before her eighteenth birthday on December 24, 2010), she

broke off her relationship with Defendant Kelly. [Doc. 75, ¶ 16]. The evidence will show

that the incident between Defendant Kelly and D.M. occurred while Defendant Kelly and

Plaintiff were still involved in their relationship.

       The testimony of D.M. is relevant, is based on her personal knowledge, and will not

be cumulative. Further, the probative value of D.M.’s testimony, as outlined above,

outweighs any prejudicial effect that may occur as a result of its admission under Rule 403.




                                               4
        3.     The City seeks to exclude evidence described as a “2007 ABI file” which the

City erroneously identified as an exhibit on its exhibit list for trial. The only reason Plaintiff

listed the document was that the City listed it. Plaintiff does not intend to use the document

at trial.

        4.     The City seeks to exclude the affidavits of Plaintiff and Michael Clements.

Again, these documents were listed by the City on its exhibit list for trial. Presumably, the

City listed these documents in the event it was necessary to use them to impeach these

witnesses with their prior inconsistent statements under Fed.R.Evid. 613(b). Plaintiff would

only use these exhibits for the same purpose.

        5.     The City seeks to exclude medical records of Plaintiff apparently on the ground

that Plaintiff cannot establish a proper foundation for their introduction. Plaintiff sought

counseling on approximately eighteen occasions at the Child Advocacy Center in Opelika

between August 2013 and February 2014. Plaintiff has subpoenaed the custodian of records

for the Child Advocacy Center to authenticate the records that will be introduced under

Fed.R.Evid. 901, since the City declined to stipulate to the authenticity of the records from

the Child Advocacy Center. All of the records have been provided to the parties during the

course of discovery. Testimony will be given at trial by at least one of Plaintiff’s counselors

and the progress notes from Plaintiff’s counseling sessions will be identified and offered in

evidence. There is no need for testimony regarding the reasonableness of the charges for




                                                5
these counseling sessions since they are provided at no cost. The records will be offered

under Fed.R.Evid. 803(4).

       6.     The City seeks to exclude pleadings from evidence. Again, these documents

were listed by the City on its exhibit list for trial. Presumably, the City listed these

documents in the event it was necessary to use them to impeach witnesses with their prior

inconsistent statements under Fed.R.Evid. 613(b). Plaintiff would only use these exhibits for

the same purpose.

       7.     The City seeks to exclude written discovery responses from the parties. Again,

these documents were listed by the City on its exhibit list for trial. Presumably, the City

listed these documents in the event it was necessary to use them to impeach these witnesses

with their prior inconsistent statements under Fed.R.Evid. 613(b). Plaintiff would only use

these exhibits for the same purpose.

       8.     In its Supplemental Motion In Limine and Objection to Plaintiff’s Second

Amended Witness List [Doc. 131], the City objects to Plaintiff’s identification of Special

Agent Anthony Green as a witness. In Plaintiff’s Witness List filed on April 2, 2020 [Doc.

112], Plaintiff identified “Any witnesses who may testify for the State of Alabama in the two

criminal cases currently pending against Defendant Levy Kelly” as possible witnesses. The

2012 ALEA case file listed as an exhibit by the City shows Special Agent Green’s

participation throughout the ALEA investigation of Defendant Kelly. Counsel for the City

even asked Plaintiff about her discussions with Special Agent Green during her deposition


                                             6
on May 30, 2019. [Doc. 92-1, at 52]. Thus, the City claim of lack of notice as to the

possibility of Agent Green testifying is not based on the facts.

       Further, Agent Green will testify as to how the investigation of Defendant Kelly

started as an investigation of an off-duty shooting incident involving Defendant Kelly which

occurred in late October, 2012, just two weeks after the mace incident in which Defendant

Kelly sprayed mace in Plaintiff’s face. But in the course of ALEA’s investigation into the

shooting involving Defendant Kelly, he told investigators that he took cell phone

photographs of the scene of the shooting immediately after it occurred. Subsequent

examination by ALEA of photographs stored in Defendant Kelly’s cell phone showed

hundreds of photographs of underage females. It was the discovery of these photographs of

underage females stored in Defendant Kelly’s cell phone that lead investigators to Plaintiff.

When Agent Green and other ALEA investigators interviewed Plaintiff, she told them all

about her relationship with Defendant Kelly beginning in 2007, when she was fourteen years

old, and continuing to 2010.

       Agent Green’s testimony will be offered to show how the investigation into Defendant

Kelly developed, through good police work, from a standard “officer-involved shooting”

investigation into an investigation, arrest, and prosecution of a serial child molester. These

statements from Plaintiff to Agent Green are not offered to prove the truth of the matters

asserted in them but rather to show how the case against Defendant Kelly unfolded. It is

important for the jury to understand the sequence of events leading to the discovery of


                                              7
Defendant Kelly’s relationship with Plaintiff, especially that it was Defendant Kelly’s use

of his cell phone to take pictures of the scene of the shooting that ultimately lead them to

Plaintiff.

       Defendant Kelly’s statements to ALEA investigators during the course of the

investigation are not hearsay under Fed.R.Evid. 801(d)(2)(A), when offered against

Defendant Kelly because he made the statements and he is an opposing party. Defendant

Kelly’s statements to ALEA investigators during the course of the investigation are not

hearsay under Fed.R.Evid. 801(d)(2)(D), when offered against the City because, at the time

Defendant Kelly made the statements, he was an employee of the City speaking on a matter

within the scope of that relationship and while it existed.

       Thus, Agent Green’s testimony is relevant, based on first hand knowledge, and not

offered to prove the truth of the matters asserted but rather how ALEA’s investigation

developed from an officer-involved shooting investigation into an investigation, arrest, and

prosecution of a serial child molester. Defendant Kelly’s statements are not hearsay under

Fed.R.Evid. 801(d).

       Wherefore premises considered, with the exception of the evidence relating to the

“2007 ABI file” discussed in paragraph 3 hereinabove, the City’s motions in limine are due

to be DENIED, and the City’s Objection to Plaintiff’s Second Amended Witness List is due

to be OVERRULED.




                                              8
     Respectfully submitted this 11th day of May, 2020.


                                      /s Algert S. Agricola, Jr
                                      Algert S. Agricola, Jr.

                                      /s Barbara H. Agricola
                                      Barbara H. Agricola

Of Counsel:

AGRICOLA LAW, LLC
127 South 8th Street
Opelika, AL 36801
Phone: 334.759.7557
Fax: 334.759.7558
al@agricolalaw.com
barbara@agricolalaw.com




                                         9
                            CERTIFICATE OF SERVICE

      I certify that I electronically filed the foregoing with the Clerk of Court using the

Court’s CM/ECF system, which will send electronic notification of filing to counsel of

record for Defendants. In addition, I served a copy of the foregoing by U.S. Mail, properly

addressed with postage prepaid to the following unrepresented party:

Levy Kelly
160 Stone Park Blvd., Apt. 2409
Pike Road, AL 36063

      This the 11th day of May, 2020.


                                         /s/ Algert S. Agricola, Jr.
                                         AGRICOLA LAW, LLC
                                         127 South 8th Street
                                         Opelika, AL 36801
                                         Phone: 334.759.7557
                                         Fax: 334.759.7558
                                         al@agricolalaw.com




                                            10
